DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/171222 filed on February 9, 2021 in which Claims 1-19 are presented for examination.

Status of Claims
Claims 1-19 are pending, of which claims 1-19 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the occurrence" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the occurrence" in Lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983).

Claim 1, Yong teaches a memory system (View Yong ¶ 6, 7; memory system), comprising: a memory device including a plurality of memory blocks (View Yong ¶ 3, 99; memory devices); a memory controller configured to control the memory device (View Yong ¶ 6, 7; memory controller); 5and an auxiliary power source configured to supply power to the memory device and the memory controller (View Yong ¶ 6, 7, 91; auxiliary power supply), wherein the memory controller is configured to: activate the auxiliary power source in response to the iooccurrence of an NPO (normal power-off) or an SPO (sudden power- off) (View Yong ¶ 90, 91, 102; sudden power off).

Yong does not explicitly teach check whether there exists an uncompleted operation at a point of time at which the auxiliary power source is activated, and complete the uncompleted operation, and 15when an amount of residual energy of the auxiliary power source after completing the uncompleted operation exceeds a predetermined threshold value, perform a data verify operation for a predetermined area in the memory device and store a result of the data verify operation in the memory device.

However, Bonvin teaches check whether there exists an uncompleted operation at a point of time at which the auxiliary power source is activated, and complete the uncompleted operation (View Bonvin ¶ 4, 5; previous incomplete operations continued).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify Yong with check whether there exists an uncompleted operation at a point of time at which the auxiliary power source is activated, and complete the uncompleted operation since it is known in the art that incomplete operations can be completed (View Bonvin ¶ 4, 5).  Such modification would have allowed incomplete operations to be completed using an auxiliary power source.

Yong and Bonvin do not explicitly teach 15when an amount of residual energy of the auxiliary power source after completing the uncompleted operation exceeds a predetermined threshold value, perform a data verify operation for a predetermined area in the memory device and store a result of the data verify operation in the memory device.

However, Roohparvar teaches when an amount of residual energy of the auxiliary power source after completing the uncompleted operation exceeds a predetermined threshold value (View Roohparvar ¶ 10, 11, 32, 33; power validation/threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with when an amount of residual energy of the auxiliary power source after completing the uncompleted operation exceeds a predetermined threshold value since it is known in the art that power can exceed a threshold (View Roohparvar ¶ 10, 11, 32, 33).  Such modification would have allowed auxiliary power source to hold residual energy.

Yong, Bonvin and Roohparvar do not explicitly teach 15perform a data verify operation for a predetermined area in the memory device and store a result of the data verify operation in the memory device.

However, Miller teaches perform a data verify operation for a predetermined area in the memory device and store a result of the data verify operation in the memory device (View Miller ¶ 38; store verified data).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with perform a data verify operation for a predetermined area in the memory device and store a result of the data verify operation in the memory device since it is known in the art that verified data can be stored (View Miller ¶ 38).  Such modification would have allowed data to be verified after a power off event.

Claim 11 is the method corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 202, most of the limitations of this claim has been noted in the rejection of Claim 1.  Yong further teaches the memory controller determines that the SPO has occurred based on an externally supplied voltage that falls below a predetermined voltage level for a predetermined time period (View Yong ¶ 108, 109; power detector), or determines that the NPO has 48occurred after receiving a scheduled power cutoff notification signal from an external device and transmitting an acknowledgement signal to the external device (View Yong ¶ 108, 109; second control signal as detection result).  

Claim 12 is the method corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Rohparvar further teaches when the isamount of the residual energy of the auxiliary power source after the uncompleted operation is completed exceeds the predetermined threshold value (View Roohparvar ¶ 10, 11; threshold voltage), the amount of the residual energy of the auxiliary power source is checked (View Roohparvar ¶ 10, 11; power validation).  Miller further teaches a number of data verify operations to be performed is determined based on the amount of the residual 20energy of the auxiliary power source (View Miller ¶ 38; store verified data).  

Claim 14 is the method corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983) and further in view of Kimura (US Patent Application 2007/0280720).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the auxiliary power source comprises a capacitor or a chemical cell, and the capacitor is selected from a group consisting of a ceramic capacitor, a stack type ceramic capacitor, a high-k capacitor, an electrolytic capacitor, a tantalum polymer capacitor, and the like.  

However, Kimura teaches 5the auxiliary power source comprises a capacitor or a chemical cell (View Kimura ¶ 10, 42; capacitor), and the capacitor is selected from a group consisting of a ceramic capacitor, a stack type ceramic capacitor, a high-k capacitor, an electrolytic capacitor, a tantalum polymer capacitor, and the like (View Kimura ¶ 10, 42; select capacitor).  

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the auxiliary power source comprises a capacitor or a chemical cell, and the capacitor is selected from a group consisting of a ceramic capacitor, a stack type ceramic capacitor, a high-k capacitor, an electrolytic capacitor, a tantalum polymer capacitor, and the like since it is known in the art that a capacitor can be selected (View Kimura ¶ 10, 42).  Such modification would have allowed an auxiliary power source to be selected.

Claim 13 is the method corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983) and further in view of Dart (US Patent Application 2009/0031168).


Claim 104, most of the limitations of this claim has been noted in the rejection of Claim 2.  The combination of teachings above does not explicitly teach the predetermined voltage level is set to a predetermined percentage with respect to the externally supplied voltage supplied from the external device.  

However, Dart teaches the predetermined voltage level is set to a predetermined percentage with respect to the externally supplied voltage supplied from the external device (View Dart ¶ 23; percentage boundary).  

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the predetermined voltage level is set to a predetermined percentage with respect to the externally supplied voltage supplied from the external device since it is known in the art that a predetermined voltage can be set (View Dart ¶ 23).  Such modification would have allowed a boundary to be implemented for an external voltage source.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983) and further in view of Waki (US Patent Application 2019/0165963).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the predetermined area in the memory device is selected from a user area 49of the memory device, the memory device including the user area and a system area.  


However, Waki teaches the predetermined area in the memory device is selected from a user area 49of the memory device, the memory device including the user area and a system area (View Waki ¶ 44; user assigned memory area).  

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the predetermined area in the memory device is selected from a user area 49of the memory device, the memory device including the user area and a system area since it is known in the art that a user can be assigned a memory area (View Waki ¶ 44).  Such modification would have allowed a memory area can be assigned.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983) and further in view of Nemazie (US Patent Application 2015/0378886).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach the predetermined area is selected by a unit of a virtual super block, each virtual super block including at least N memory blocks among the plurality of memory blocks, N being a natural number equal to or greater than 2.  

However, Nemazie teaches the predetermined area is selected by a unit of a virtual super block, each virtual super block including at least N memory blocks among the plurality of memory blocks, N being a natural number equal to or greater than 2 (View Nemazi ¶ 4; virtual super blocks).  


It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the predetermined area is selected by a unit of a virtual super block, each virtual super block including at least N memory blocks among the plurality of memory blocks, N being a natural number equal to or greater than 2  since it is known in the art that a virtual super block can be used (View Nemazi ¶ 4).  Such modification would have allowed a virtual super block can select a memory area.

Claim(s) 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983) and further in view of Wyatt (US Patent Application 2003/0172325).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above does not explicitly teach during the data verify operation, the memory controller reads data stored in the predetermined area, performs an error detection operation on read data, updates a read count data value of the predetermined area, and stores a result of performing the error detection operation and an updated read count data value in the memory device.  

However, Wyatt teaches during the data verify operation, the memory controller reads data stored in the predetermined area (View Wyatt ¶ 25; data verification), performs an error detection operation on read data (View Wyatt ¶ 25, 26, 46; detect error), updates a read count data value of the predetermined area (View Wyatt ¶ 25, 26; update counter), and stores a result of performing the error detection operation and an updated read count data value in the memory device (View Wyatt ¶ 56; collect results).  

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with during the data verify operation, the memory controller reads data stored in the predetermined area, performs an error detection operation on read data, updates a read count data value of the predetermined area, and stores a result of performing the error detection operation and an updated read count data value in the memory device since it is known in the art that a result can be stored (View Wyatt ¶ 25).  Such modification would have allowed error detection to be performed on read data.

Claim 15 is the method corresponding to the system of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  Roohparvar further teaches wherein the is predetermined threshold value corresponds to an amount of energy required for the memory controller to perform the data verify operation (View Roohparvar ¶ 10, 11, 32, 33; power validation/threshold).  

Claim 16 is the method corresponding to the system of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim(s) 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983) and further in view of Wyatt (US Patent Application 2007/0280720) and further in view of Kim (US Patent Application 2011/0083039).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  The combination of teachings above does not explicitly teach the memory device comprises a first memory area, which is configured by memory cells each storing multi-bit data, and a second memory area, which is configured by memory cells each storing single-bit data, and 50the memory controller stores the result of performing the error detection operation and the updated read count data value in the second memory area.  


However, Kim teaches the memory device comprises a first memory area, which is configured by memory cells each storing multi-bit data (View Kim ¶ 4; multi-bit data), and a second memory area, which is configured by memory cells each storing single-bit data (View Kim ¶ 4; single bit data), and 50the memory controller stores the result of performing the error detection operation and the updated read count data value in the second memory area (View Kim ¶ 13; detection result stored).  

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the memory device comprises a first memory area, which is configured by memory cells each storing multi-bit data, and a second memory area, which is configured by memory cells each storing single-bit data, and 50the memory controller stores the result of performing the error detection operation and the updated read count data value in the second memory area since it is known in the art that single ad multi bit data can be stored (View Kim ¶ 4, 13).  Such modification would have allowed error detection to be performed on read single and multi bit data.

Claim 17 is the method corresponding to the system of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) and further in view of Miller (US Patent Application 2003/0065983) and further in view of Nellans (US Patent Application 2012/0198174).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above does not explicitly teach the data verify operation includes a read operation for reading hot data that is frequently 20accessed.  

However, Nellans teaches the data verify operation includes a read operation for reading hot data that is frequently 20accessed (View Nellans ¶ 395; access frequent data).  


It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with the data verify operation includes a read operation for reading hot data that is frequently 20accessed since it is known in the art that data can be frequently accessed (View Nellans ¶ 395).  Such modification would have allowed frequently accessed data to be verified.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yong (US Patent Application 2010/0146333) in view of Bonvin (US Patent Application 2010/0165811) in view of Roohparvar (US Patent Application 2002/0126561) in view of Miller (US Patent Application 2003/0065983) in view of Babudri (US Patent Application 2006/0062046) and further in view of McKean (US Patent Application 2002/0133735).


Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 11.  The combination of teachings above does not explicitly teach in response to booting of the memory system, reading the 53information on the result of the data verify operation that is stored in the memory device; inspecting the read information to determine whether information on an error detection is included in the read information; 5temporarily storing, in another memory area of the memory device, data of the predetermined area upon determining of the error detection in the read information; erasing the data stored in the predetermined area; and moving back the temporarily stored data in the other memory area to the predetermined area.


However, Babudri teaches in response to booting of the memory system, reading the 53information on the result of the data verify operation that is stored in the memory device (View Babudri ¶ 22, 38; boot activation unit verifies boot information); inspecting the read information to determine whether information on an error detection is included in the read information (View Babudri ¶ 22, 38; critical error condition)5.

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with in response to booting of the memory system, reading the 53information on the result of the data verify operation that is stored in the memory device; inspecting the read information to determine whether information on an error detection is included in the read information since it is known in the art that booting information can be verified (View Babudri ¶ 22, 38).  Such modification would have allowed an error to be detected in booting information.

The combination of teachings above does not explicitly 5temporarily storing, in another memory area of the memory device, data of the predetermined area upon determining of the error detection in the read information; erasing the data stored in the predetermined area; and moving back the temporarily stored data in the other memory area to the predetermined area.

However, McKean teaches temporarily storing, in another memory area of the memory device, data of the predetermined area upon determining of the error detection in the read information (View McKean ¶ 26, 35; cache line data, flush storage); erasing the data stored in the predetermined area; and moving back the temporarily stored data in the other memory area to the predetermined area (View McKean ¶ 26, 35; failback).

It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination of teachings with temporarily storing, in another memory area of the memory device, data of the predetermined area upon determining of the error detection in the read information; erasing the data stored in the predetermined area; and moving back the temporarily stored data in the other memory area to the predetermined area since it is known in the art that temporary data can be erased (View McKean ¶ 26, 35).  Such modification would have allowed temporary data to be erased after its moved back to a permanent memory area.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hasegawa et al. (U.S. Patent Application 2010/0251035); teaches a receiving operation for receiving, from a transmission device, content and first verification data corresponding to divided content obtained by dividing the content; a detecting operation for detecting an error of the divided content based on second verification data to be calculated based on the divided content and the first verification data received in the receiving operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114